89 N.Y.2d 836 (1996)
675 N.E.2d 459
652 N.Y.S.2d 724
George Adimey et al., Appellants,
v.
Erie County Industrial Development Agency, Respondent.
Court of Appeals of the State of New York.
Argued October 8, 1996.
Decided November 19, 1996.
Paul William Beltz, P. C., Buffalo (Catherine M. Beltz of counsel), for appellants.
Smith, Murphy & Schoepperle, LLP, Buffalo (Frank G. Godson and Lynn D. Gates of counsel), for respondent.
Concur: Chief Judge KAYE and Judges SIMONS, TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK.
Order modified, without costs, by reinstating plaintiff's Labor Law § 240 (1) cause of action and, as so modified, affirmed, for the reasons stated in the dissenting in part memorandum at the Appellate Division (226 AD2d 1053).